Motion of Concerned United Birthparents, Inc. for leave to file a brief as amicus curiae granted. Motion of American College of Pediatricians, et al. for leave to file a brief as amici curiae granted. Motion of American Association of Pro-Life Obstetricians & Gynecologists, et al. for leave to file a brief as amici curiae granted. Motion of 15 Feminist Academics and Advocates for leave to file a brief as amici curiae granted. Petition for writ of certiorari to the Court of Appeal of California, Second Appellate District denied.